Citation Nr: 1042405	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  00-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for headaches, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

(The issue of entitlement to vocational rehabilitation under 
Chapter 31, Title 38, United States Code, is the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had honorable active military service from June 29, 
1977, to March 17, 1981, as well as a period of dishonorable 
service from March 18, 1981, to November 16, 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The case was most recently before the Board in April 2006.  At 
that time, the Board granted service connection for sinusitis and 
bilateral pes planus.  A 20 percent rating was also granted for 
service-connected left ankle disability.  The Board denied the 
Veteran's petition to reopen previously denied claims of service 
connection for a hiatal hernia, a back disability, and a left 
knee disability.  A claim of service connection for an 
intermittent explosive disorder with anxiety and a claim for an 
increased rating for headaches were remanded to the agency of 
original jurisdiction (AOJ) for additional development.

In June 2006, the Appeals Management Center (AMC) implemented the 
awards that the Board granted in April 2006.  In awarding service 
connection for bilateral pes planus, the AMC assigned a 
noncompensable (zero percent) rating effective September 9, 1998.  
In August 2006, the Veteran submitted a notice of disagreement 
with the initially assigned rating for bilateral pes planus.  It 
appears that no further action was taken by the AOJ.  This issue 
is addressed in the remand section following the Board's decision 
below.

In February 2008, the RO in Seattle, Washington, granted service 
connection for anxiety disorder with depression (previously 
claimed as an intermittent explosive disorder).  Because this 
benefit was granted, a claim of service connection for an 
intermittent explosive disorder with anxiety is no longer before 
the Board.  


FINDING OF FACT

The Veteran's service-connected headaches have likely been 
manifested by very frequent prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for service-connected 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic 
Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, when the case was most recently in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, removed 
the notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that pertains to 
the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran's claim for an increase for service-connected 
headaches was filed prior to the enactment of the VCAA.  
Additionally, the RO initially adjudicated the claim prior to the 
enactment of the VCAA.  Although pre-adjudicatory VCAA notice was 
not possible, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in cases such as this one, the 
Veteran has the right to subsequent content-complying notice.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification action needed to make a 
decision as to the claim for an increase for headaches has been 
accomplished.  Through May 2006, July 2006, and January 2009 
notice letters, the Veteran was notified of the information and 
evidence needed to substantiate his claim for an increased 
rating.  The Veteran was told that the evidence must show that 
his service-connected disability had gotten worse or increased in 
severity.  The three letters provided the Veteran with the 
general criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

The Board also finds that the May 2006, July 2006, and January 
2009 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the 
Veteran was notified that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letters asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his disability.  Consequently, a 
remand of the rating issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the headaches 
rating issue.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Memphis, Tennessee.  
Records from multiple private treatment providers identified by 
the Veteran have also been obtained.  Additionally, the Veteran 
was provided multiple VA examinations in connection with his 
claim, the reports of which are of record.  A VA neurological 
examination was conducted most recently in August 2007 pursuant 
to the Board's April 2006 remand instructions.  The reports 
contain sufficient evidence by which to evaluate the Veteran's 
headaches in the context of the rating criteria.  Significantly, 
in May 2009, the Veteran indicated that he had no other 
information or evidence to submit.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The Court has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

The Veteran was initially granted service connection for a 
probable vascular headache syndrome in November 1985.  A 
noncompensable (zero percent) rating was assigned.  In November 
2000, after the current claim for an increase was filed, the RO 
increased the rating to 30 percent from zero percent effective 
June 30, 1999.  At that time, the RO characterized the service-
connected disability as vascular headaches.  The Veteran appealed 
for a higher rating and he contends that a rating in excess of 30 
percent is warranted.

The Veteran's headaches have been evaluated under Diagnostic 
Code 8100 for "migraine headaches."  That diagnostic code 
provides that a 50 percent rating is warranted for migraines with 
very frequently completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is warranted for migraines with characteristic prostrating 
attacks occurring on average once a month over the last several 
months.  A 10 percent rating is warranted for migraines with 
characteristic prostrating attacks averaging one in two months 
over the last several months.  A noncompensable rating is 
warranted for migraines with less frequent attacks.  38 C.F.R. 
§ 4.124a (Diagnostic Code 8100) (2010).

The evidence of record pertaining to the rating period under 
review shows that, in March 2000, the Veteran stated that his 
treating physicians could not find a way to control his headaches 
with medication even after extensive treatment.  He stated that 
his headaches were affecting his job and social life.

In April 2000, the Veteran underwent VA neurological examination 
in connection with the claim.  The examiner noted the Veteran's 
recent medical history regarding his headaches.  The examiner 
stated that the Veteran had been prescribed Tylenol #3 and 
Cafergot for migraines.  Additionally, the Veteran was prescribed 
Motrin and Imitrex was being considered.  He was also prescribed 
Amitriptyline for sleep.  The Veteran reported that he had 
experienced headaches for approximately twenty years.  He stated 
that his headaches were recently occurring daily and that the 
headaches lasted from several hours to an entire day.  On 
occasion, the Veteran went to the emergency room on account of 
severe and throbbing headaches.  Additionally, he had to miss 
work when the headaches were more severe.  The Veteran stated 
that, when he went home from work after experiencing a headache, 
he would take medication and rest in bed in a dark room.  He 
reported that his headaches were sometimes unilateral, sometimes 
bilateral, and sometimes throbbing and pounding.  Physical 
examination revealed that the Veteran was experiencing a headache 
during the examination and he seemed frustrated.  The Veteran's 
head was normal as was a brief neurological examination.  The 
examiner provided a diagnosis of chronic headache, migraine by 
history.

In August 2000 and October 2000, the Veteran was seen at the 
neurology department at the Memphis VAMC.  He reported that the 
medications were not working and that his headaches were worse.  
In December 2000 and September 2001, the Veteran reiterated that 
his headaches were occurring on a daily basis and that he needed 
to take medication at night in order to prevent a headache from 
occurring in the morning.  He also stated that he had to miss 
many days of work on account of his headaches and that he was 
incurring a monetary loss.

An April 2001 discharge summary from Baptist Memorial Hospital 
indicates that the Veteran was hospitalized for three days on 
account of, in part, chronic headaches.  The Veteran had minimal 
headaches during the stay, each of which was relieved by Tylenol.  
A CT scan of the head showed no intracranial abnormalities.  He 
was discharged home on his present medical regimen.  In March 
2002, the Veteran stated that his headaches continued to occur 
daily and that he had lost days of work during the year and the 
previous year.  He continued to take medication in an attempt to 
avoid the headaches.  

At a hearing before the RO in May 2002, the Veteran testified 
that he experienced headaches daily and that he had to leave work 
because of them.  He stated that he would take off from work one 
week at a time on account of headaches.  The Veteran stated that 
he continued to take the prescribed medication for headaches but 
they continued to occur.  In regards to prostrating headaches, 
the Veteran stated that they occurred two to three times per 
month or three to four times per month.  He had to lie in bed and 
close the blinds when those types of headaches occurred.  

A May 2002 VA progress note reflects that the Veteran was taking 
a good bit of Ibuprofen per day and that he was cautioned about 
rebound headaches.  In August 2002, the Veteran reported that his 
headaches had improved by 50 percent and that he was taking 
Elavil.  A December 2002 entry shows that the Veteran had 
complaints of bilateral frontal, dull and throbbing, headaches.  
He stated that he could feel bad for a few hours or a few days.

In March 2003, the Veteran stated that he has never had as few 
headaches as once per month.  He has had many more and has had to 
miss half a year of work.  A March 2003 VA progress noted 
indicated that the Veteran's headaches were not as bad after 
being off Ibuprofen and Tylenol.  He was prescribed Depakote and 
Propranolol.  

In July 2005, the Veteran testified before the Board that he had 
to resign for more demanding jobs on account of his headaches 
because he would have to go home from work if his medication did 
not prevent the headaches.  When he had to go home, the Veteran 
would lie down and keep the blinds closed.  Sometimes the 
headaches would last up to six hours.  The Veteran stated that 
these types of headaches occurred two to three times per week.  
The Veteran's wife submitted a statement at that time indicating 
that the Veteran had very bad headaches.

A March 2006 VA neurology note reflects that the Veteran's 
headaches were worsening.  The headaches were throbbing and all 
over the head.  It was difficult for the Veteran to concentrate 
and bright lights hurt.  He would take his medications and go 
back to bed.  An April 2006 letter from Dr. P.S. indicates that 
the Veteran's condition that was causing him the most problems at 
work was depression.  A June 2006 VA entry indicates that the 
Veteran was experiencing frontal headaches with throbbing and 
photophobia.  He was thought to have chronic daily headaches 
secondary to narcotic abuse and stress.  In August 2006, the 
Veteran stated that his headaches were severe and that they 
occurred two to three times per day.  He stated that he could not 
retain employment.  The Veteran's wife stated that the Veteran 
experienced severe headaches on a daily basis.

In October 2006, information from the Veteran's former employer 
documents that he was laid off because the job was eliminated.  
However, the employer also indicated that the Veteran missed 
three months of work but did not say why that was.  A November 
2006 VA neurology note reflects that the Veteran's headaches were 
better on account of taking Elavil.

In August 2007, the Veteran underwent VA neurological examination 
in connection with the claim pursuant to the Board's April 2006 
remand.  The examiner reviewed the claims file, noted an accurate 
medical history, and examined the Veteran.  At the time of the 
examination, his medications to treat headaches were Tylenol and 
Amitriptyline.  The Veteran reported that over the years his 
headaches had become worse.  They occurred daily and were 
accompanied by photophobia.  In response to a headache, the 
Veteran would lie down in a quiet and dark room, and do nothing 
at all.  The headaches lasted from four to five hours, or for the 
entire day.  The Veteran reported seeking treatment at a hospital 
for multiple problems that included headaches.  He stated that he 
was unemployed as a result of headaches and other physical and 
mental problems.  Examination revealed that the cranial nerves 
were intact.  The examiner stated that it is obvious that the 
Veteran has had headaches since military service and that the 
recent headaches are as likely as not related to the same type of 
headaches.  The examiner noted that the Veteran reported having 
more severe headaches in terms of frequency, severity, and 
duration.  Also, the Veteran reported that the headaches are 
completely prostrating.  The examiner did not appear to dispute 
the Veteran's statements.  The examiner also noted that the 
Veteran's headaches were not the sole cause of economic 
inadaptability with low back pain and psychiatric issues also as 
factors.  

A November 2007 neurology note reflects that the Veteran was 
experiencing daily headaches.  The headaches could last for one 
to two hours, or all day.  The Veteran would try to lie in a dark 
room and sleep when they occurred.  In March 2008, the Veteran 
stated that, while all his headaches are not prostrating, he 
experiences prostrating headaches once or twice per week.  A 
general physical VA examination was conducted in November 2008.  
It was noted that the Veteran had intermittent headaches with 
good response to medication.  The examiner noted that the 
Veteran's migraine headaches prevented some of his daily 
activities such as shopping, exercise, sports, recreation, 
traveling, and driving.  

In January 2009, the Veteran's family members submitted a 
statement indicating that the Veteran's condition seemed worse 
and that he often has headaches that force him to lie down.  The 
family members stated that the Veteran goes into the bedroom, 
closes the shades and the door, and attempts to go to sleep.  In 
February 2009, the Veteran stated that his migraines had worsened 
and that they were manifested by prostrating attacks with 
throbbing pain lasting eight to fourteen hours for three to four 
times per month.  Although the Veteran was no longer working, he 
recalled that he missed many days of work, sometimes weeks at a 
time, on account of his headaches.  

The 30 percent rating that has been assigned for the Veteran's 
service-connected headaches contemplates the occurrence of 
prostrating headaches.  The maximum schedular rating of 50 
percent for migraine headaches contemplates "very frequent" 
prostrating attacks rather than only averaging once a month.  At 
the April 2000 VA examination, the Veteran described experiencing 
headaches severe enough to cause him to leave work and lie down 
in bed in a dark room.  Since that time, he has consistently 
reported that he has experienced these types of severe headaches 
that appear to render him completely prostrated for up to the 
entire day in duration.  Although the Veteran has set forth 
various accounts of the frequency of the prostrating attacks, he 
has regularly insisted during the pendency of the claim that they 
occur much more often than once per month.

The Board notes that none of the VA treatment records or 
examination reports document that the Veteran experienced a 
prostrating headache during treatment or at an examination.  
Nevertheless, in view of the nature of the Veteran's headaches, 
an absence of prostrating symptoms during treatment or 
examination is not inconsistent with experiencing them at other 
times especially given the likelihood of the treatment or 
examination lasting for only a short time.  Nowhere do the rating 
criteria call for "objective" documentation of a prostrating 
headache or the frequency of prostrating headaches during 
treatment or examination.  Even so, the Veteran reported the 
frequency and severity of his headaches to multiple VA treatment 
providers and VA examiners.  No medical provider disputed the 
Veteran's reports.  Instead, the VA treatment providers and 
examiners appeared to endorse the Veteran's complaints.  

The Veteran's prostrating headaches, which appear to occur with 
great frequency, are also likely productive of severe economic 
inadaptability.  He has consistently stated that, prior to 
becoming unemployed, he had to miss many days of work each year, 
for up to a week at a time, on account of his prostrating 
headaches.  Therefore, in consideration of the evidence of 
record, including the Veteran's consistent and seemingly credible 
statements, the Board finds that his service-connected headaches 
have likely been manifested by very frequent prostrating and 
prolonged attacks productive of severe economic inadaptability.  
In light of this finding, the Board concludes that the criteria 
for a 50 percent rating have been met.  See 38 C.F.R. § 4.124a 
(Diagnostic Code 8100).  This is so for the entire rating period.  
A higher schedular rating for headaches is not assignable as a 50 
percent rating is the maximum schedular rating under the 
diagnostic code for migraines.  

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's headaches have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The symptoms of his 
disability, including the effects on economic inadaptability, 
have been accurately reflected by the schedular criteria.  
Without sufficient evidence reflecting that the Veteran's 
disability picture is not contemplated by the rating schedule, 
referral for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the Veteran 
is entitled to an evaluation in excess of 30 percent for 
headaches-50 percent, but no higher.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the maximum schedular 
rating has been assigned, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 50 percent rating for headaches is granted, subject to the laws 
and regulations governing the payment of monetary awards.


REMAND

As noted in the introduction, the Veteran was granted service 
connection for bilateral pes planus in June 2006 while the case 
was in remand status.  A noncompensable rating was awarded with 
an effective date of September 9, 1998.  In August 2006, the 
Veteran submitted a statement wherein he disagreed (notice of 
disagreement) with the initial rating established.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2010).  

A statement of the case (SOC) is required when a claimant 
protests a determination.  38 C.F.R. § 19.26 (2010).  To date, no 
SOC has been furnished regarding the June 2006 decision regarding 
bilateral pes planus, or at least no SOC has been associated with 
the claims file that is before the Board.  Therefore, the 
issuance of a SOC is required regarding the initial rating for 
bilateral pes planus.  The Board must remand the issue for such 
an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this issue is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2010) 
regarding the issue of entitlement to a 
compensable initial rating for bilateral 
pes planus.  This is required unless the 
matter is resolved by granting the full 
benefit sought, or by the Veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the Veteran files a timely 
substantive appeal, the issue should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


